LUMPKIN, Judge:
Concur in Results.
1 1 I coneur in affirming the judgment and sentence but write separately to address the following.
[ 2 The opinion professes to apply a plain error analysis in Propositions III, IV, and V. However, in Propositions III and IV, only lip service is paid to the standard of review adopted by this Court. In Hogan v. State, 2006 OK CR 19, ¶ 38, 139 P.3d 907, 928, this Court said:
To be entitled to relief under the plain error doctrine, Hogan must prove: 1) the existence of an actual error (ie., deviation from a legal rule); 2) that the error is plain or obvious; and 3) that the error affected his substantial rights, meaning the error affected the outcome of the proceeding. See Simpson v. State, 1994 OK CR 40, ¶¶ 3, 11, 28, 876 P.2d 690, 694, 695, 698; 20 0.8.2001, $ 3001.1. If these elements are met, this Court will correct plain error only if the error "seriously affect[s] the fairness, integrity or public reputation of the judicial proceedings" or otherwise represents a "miscarriage of justice." Simpson, 1994 OK CR 40, ¶ 30, 876 P.2d at 701 (citing United States v. Olano, 507 U.S. 725, 786, 113 S.Ct. 1770, 1779, 123 L.Ed.2d 508 (19983)); 20 0.98.2001, § 3001.1.
T3 In a plain error review of claims of prosecutorial misconduct, this Court will grant relief only where the prosecutor's misconduct is so flagrant and so infected the defendant's trial that it was rendered fundamentally unfair. Jones v. State, 2011 OK CR 13, ¶ 3, 253 P.3d 997, 998. See also Romano v. State, 1995 OK CR 74, ¶ 54, 909 P.2d 92, 115 (when reviewing claims of prosecutorial misconduct for plain error, this Court "look[s] at the entire record to determine whether the cumulative effect of improper comments by the prosecutor prejudiced Appellant, constituting plain error"). In Proposition III, Appellant has not shown that the prosecutor's tactics or argument were fundamentally unfair. Therefore, there is no plain error.
T 4 In Proposition IV, the challenged testimony does not meet any of the requirements for an evidentiary harpoon. Bruner v. State, 1980 OK CR 52, ¶ 16, 612 P.2d 1375, 1378-1379. Therefore, the testimony was not error and there can be no plain error.
T5 Further, I continue to disagree with the practice of setting forth the law in footnotes. See Taylor v. State, 2011 OK CR 8, 248 P.3d 362, 380 (Lumpkin, J., concurring in result); Jackson v. State, 2006 OK CR 45, 146 P.3d 1149, 1168 (Lumpkin, V.P.J., concurring in result); Cannon v. State, 1995 OK CR 45, 904 P.2d 89, 108 (Lumpkin, J., concurring in result).
In law review pieces, all citations appear in footnotes appended to the portions of the text to which they refer." The Bluebook: A Uniform System of Citation 45 (Columbia Law Review Ass'n, et al. eds., 18th ed. 2005). However, in "practitioner's documents" citations are "inserted into the text in one of two ways: as a stand-alone citation sentence or as a citation clause." Id., at 3, 45. In court opinions, the law is *80generally set forth in the text. Cannon v. State, 1995 OK CR 45, ¶ 2, 904 P.2d 89, 108 (Lumpkin, J., concurring in result) ("While there are exceptions, statements in footnotes are generally regarded as dicta, having no precedential value.") citing Wainwright v. Witt, 469 U.S. 412, 422, 105 S.Ct. 844, 851, 83 L.Ed.2d 841 (1985) (In determining statements in footnote to be dicta, Court notes it had on other occasions rejected language from a footnote as "not controlling."); McDaniel v. Sanchez, 452 U.S. 180, 141-42, 101 S.Ct. 2224, 2282, 68 L.Ed.2d 724 (1981); Henderson v. Morgan, 426 U.S. 637, 651, 96 S.Ct. 22583, 2260, 49 L.Ed.2d 108 (1976) (White, J., with whom Stewart, Blackmun, and Powell, JJ., join, concurring). The use of footnotes to state the law or attempt to set out the law in this Court's opinions leads to confusion as to what is controlling precedent. Opinions are not law review articles and must be written to give clear and consistent interpretations of the law. This policy ensures the public is given notice of what the law is and trial practitioners of the bench and bar are able to confidently apply it.
Taylor, 2011 OK CR 8, 248 P.3d at 380 (Lumpkin, J., concurring in result).
16 Judicial opinions should be concise and to the point, analyzing the law in plain clear language that can be easily understood by all who read it. Footnotes should be used sparingly. Holdings of this Court should not be relegated to footnotes where they could be viewed as mere dicta. Matters necessary to the resolution of the question presented on appeal should be included in the body of the opinion. I believe we better serve the bench and bar by writing opinions which follow this basic recipe.